Citation Nr: 1143470	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a disability manifested by muscle spasms.


REPRESENTATION

Veteran represented by:	Ayanna Lewis-Gruss, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from September 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).   

In June 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  The transcript of the hearing is in the claims file.  

This case was previously remanded by the Board in September 2007 for further evidentiary development.  

While the case was in remand status, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in consideration of the case law discussed above and the diagnoses of other psychiatric disorders reflected in the evidentiary record, the Board will consider the Veteran's service connection claim as one for any acquired psychiatric disorder, regardless of diagnosis.  The issue has been recharacterized as stated on the first page of the present decision.   

The Board received additional evidence from the Veteran by telefacsimile in October 2011.  This evidence, which consists of a letter from a physician at a VA arthritis clinic dated October 19, 2011, and VA treatment records dated September 27, 2011, was accompanied by a waiver of the Veteran's right to its initial consideration by the RO.  See 38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.        

The issue of service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed migraine headache disorder had its onset in service, was manifested to a compensable degree within one year after service, or is otherwise causally or etiologically related to service, to include any event or incident therein. 

2.  Muscle spasms alone are not a disability entity for which service-connected compensation may be granted, and no underlying disabling pathology manifested by muscle spasms is shown.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed migraine headache disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Service connection for a disability manifested by muscle spasms is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, the Veteran, his current attorney, nor his former representative has alleged prejudicial error, and none has otherwise been shown by the record.

In this case, the RO advised the Veteran of the evidence needed to substantiate his claims in an August 2001 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  

The Board notes that the August 2001 notice letter was sent before the initial denial of the claims, and adequately satisfied VCAA notice requirements with respect to the claims adjudicated herein.    

However, in particular regard to Dingess notice requirements, the Board notes that the Veteran was not provided with notice of how VA determines the disability rating or effective date once service connection has been established prior to the initial denial of his claims, which pre-dated the Dingess decision.  However, because the Veteran's claims of service connection for a disability manifested by muscle spasms and migraine headaches are being denied for reasons explained below, no disability rating or effective date will be assigned.  Thus, the notice defect is rendered moot.  

The record further reflects that the Veteran, his present attorney, and his former representative have been provided with a copy of the above rating decision, the April 2004 SOC (although a copy of the SOC does not appear to be included in the record at the time of the present decision), and SSOCs dated from January 2007 to April 2011, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during this appeal.

Regarding VA's statutory duty to assist, the Board initially notes that the Veteran's service treatment records (STRs) are unavailable for review in this case.  In November 2003, the National Personnel Records Center (NPRC) indicated, in response to the RO's request for complete service treatment records, that all medical records had been mailed to the RO in New York on May 14, 1984, and there were no more records located at Code 13.  There was a subsequent notation in the file that, after the Veteran filed his formal claim in February 2001, no claims folder was found at the RO, and the procedures for establishing a rebuilt file were to be followed.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

In this case, the RO and Appeals Management Center (AMC) have attempted to obtain the Veteran's complete STRs, unsuccessfully.  In July 2009, the Veteran was advised that VA had been unable to obtain his STRs and had determined that all efforts to obtain the records had been exhausted.  The Veteran was asked to submit any STRs in his possession within 10 days of the date of the letter.  In an August 2009 letter, the Veteran's attorney responded that the Veteran had no STRs in his possession. 

Also, in September 2009, the Veteran was advised to complete and return a NA Form 13055 in order for the AMC to reconstruct his STRs.  The Veteran submitted a completed NA Form 13055 in October 2009 providing details of the dates and locations of his alleged treatment while in service.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Moreover, pursuant to the Board's remand, the AMC tried obtaining STRs from other possibly viable sources such as Darnell Army Hospital or by using the Defense Personnel Records Imaging System, and by requesting that the Veteran complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) so that an attempt to reconstruct his service records could be made.  A request was made for the Veteran's clinical records from Darnell, Army Hospital, Ft. Hood, Texas, and from Moncrief Army Hospital, Ft. Jackson, South Carolina; however, a negative response was received from the NPRC in February 2010.  After the Veteran submitted revised dates for when he was allegedly treated in service, another request was submitted.  Again, a negative response was received. 

Further, a request to the Defense Personnel Records Imaging System (DPRIS) was made for any STRs on July 7, 2010, and a negative reply was received.  No request was made to the Army Reserve Personnel Center because the AMC noted that the Veteran never reported any reserve duty and the evidence on file did not show a history of reserve duty.  The RO did obtain the Veteran's service personnel file and it is of record.  Further, the Veteran through his attorney submitted a corrected DD Form 215 reflecting a first enlistment date in September 1972.  See letter dated August 10, 2009.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-treatment records relevant to the claims have been submitted or obtained, to the extent possible.  Although the Social Security Administration (SSA), in response to the RO's request, stated that the Veteran's SSA folder could not be located, the Veteran submitted a copy of SSA records in his possession.  Those records are included in the claims folder.  The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, the Board notes that the Veteran has not been afforded with a medical examination in connection with the claims adjudicated herein.  However, as will be explained in greater detail below, we do not find the Veteran's account of having suffered from migraine headaches since service to be credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.).   Regarding muscle spasms, the evidence is against a finding that the Veteran currently suffers from a disability entity subject to service connection. 

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, we will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., migraine headaches), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Migraine headaches

In the present case, the evidentiary record sufficiently establishes the presence of a current migraine disorder.  Indeed, review of the Veteran's VA treatment records reveals that he was referred from psychiatry to neurology for complaints of migraine headaches (and muscle spasms) in April 2005.  Based on his interview and examination of the Veteran, the attending neurologist included an assessment of migraine headaches in the consultation note.     

Because the Veteran is shown to have a current migraine disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

As noted above, the Veteran's STRs are not available for review.  However, upon review of the claims folder, we observe that the Veteran has provided inconsistent accounts of when his migraines reportedly began.  For example, at the Board hearing, the Veteran reported that his migraine headaches began in late 1973 and had continued since that time.  See hearing transcript, page 10.  

However, in February 2001, the Veteran presented for emergency treatment through VA and reported having had migraine headaches for one month.  He made no mention of his period of active military service at that time.  Approximately two months later, in April 2001, the Veteran reported having had migraine headaches since June 2000.  Again, he made no mention of his period of active military service.  Thus, in February and April of 2001, the Veteran told medical providers that his migraine headaches had had their onset in January 2001 and June 2000, respectively, which would be approximately twenty-five years or more after his separation from service.  

Then later, when he was referred to a neurologist for evaluation of his migraine headaches in April 2005, the Veteran stated that he had had migraine headaches since 1985.  By that report, therefore, the Veteran's migraine headaches began approximately 10 years after separation from service.        

The Board further observes that the first mention of a migraine headache disorder allegedly related to service was on the Veteran's VA Form 21-526, his claim filed on February 21, 2001, for service-connected disability compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Also, the first documentation of a migraine disorder contained in the record is dated many years after his separation from service.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it is proper to consider a veteran's entire medical history, including lengthy period with absence of complaints or medical treatment).  In this regard, while it is noted that private treatment records dated in 1998 are of record and include reference to a complaint of intermittent headache, the complaint was accompanied by other reported symptoms such as productive cough, fever, and chest pain all of which were ultimately attributed to the diagnosis of pneumonia.  There is no reference to migraine headaches shown at that time.    

The Board further notes that there is no competent medical opinion evidence linking the Veteran's current migraine headaches to service.  

Therefore, after weighing the lay and medical evidence pertinent the claim, we find that the preponderance of the evidence weighs against finding a continuity of symptomatology as has been suggested by the Veteran.  As noted above, the Veteran has offered inconsistent accounts of when his migraine headaches allegedly began and, significantly, has told medical providers on more than one occasion that his migraine headaches began many years after service.  In addition, his first mention of migraine headaches allegedly related to service is not shown until more than two decades after separation.  Moreover, no medical examiner has attributed the Veteran's migraine headache disorder to service.  The probative value of this evidence far outweighs any suggestion by the Veteran of a continuity of symptomatology since service, which is not deemed credible.     

For the foregoing reasons, the Board finds that the credible and probative evidence of record is against finding that migraine headaches were incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed migraine headaches to his military service.     

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for migraine headaches, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  


B.  Muscle spasms

In the present case, the Veteran seeks entitlement to service-connected compensation benefits for muscle spasms.  He asserts that his muscle spasms began in service and he was once placed on a limited-duty physical profile as a result of the problem.  See hearing transcript, pages 10- 11.  He has reported that the current spasms are not confined to any particular part of the body and may hit any part, mostly from the neck down.  He has also stated that his knees and ankles "give-out" and his right arm goes numb.  See hearing transcript, page 18.    

As stated above, none of the STRs is available for review.  However, the Veteran is considered competent to report having suffered from muscle spasms in service.  Also, although the available service personnel records do not indicate that the Veteran had a profile in service as the result of muscle spasms, there is no clear indication in the record that his account of in-service muscle spasms is not credible.  

Further, the Veteran's VA treatment record dated in July 2002 includes his report of "periodic generalized muscle spasms" in the "past medical history" portion of the report.  The Veteran is considered competent to report his experience of current muscle spasms, and there is no clear indication that his account is not credible.  

However, even if the Veteran has had muscle spasms since service as he has alleged, muscle spasms are not considered a disability for which service connection may be granted.  By definition, a spasm is a sudden, violent, involuntary contraction of a muscle or group of muscles.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1728 (30th ed. 2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Moreover, the Veteran was evaluated by a VA neurologist in April 2005 for his complaint of muscle spasms; however, the neurologist did not attribute his muscle spasms to an underlying disability.  Also, it is notable that the Veteran told the undersigned at the Board hearing that his medical providers have found no cause for the muscle spasms.  See hearing transcript, page 18.  Since the time of the Board hearing, there has been no evidence submitted attributing the Veteran's muscle spasms to any underlying disability, or any suggestion by the Veteran that his medical providers have found a cause for his claimed muscle spasms.      

Thus, while the Board has carefully considered the Veteran's argument that he believes that service connection for muscle spasms should be granted because they allegedly had their onset in service and continue to affect him, muscle spasms without an underlying pathology are not considered a disability entity subject to service connection.    

For the foregoing reasons, the Board concludes that, although the Veteran has reported having had muscle spasms since service, he is not entitled to service-connected compensation benefits because muscle spasms are not a disability for VA compensation purposes and he has presented no evidence of an underlying disability to which his reported muscle spasms may be attributed.  We do note that, on October 19, 2011, a VA doctor diagnosed the Veteran with seronegative rheumatoid arthritis, and started treatment on that date.  See letter "To whom it may concern", submitted by the Veteran in October 2011).  However, there is no indication that muscle spasms are causally or etiologically related to that arthritic condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of a disability, that holding is of no advantage.  Therefore, because the preponderance of the evidence is against his claim, service connection for a disability manifested by muscle spasms is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert, supra.


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a disability manifested by muscle spasms is denied.


REMAND

Review of the record reveals that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim for an acquired psychiatric disorder.

Regarding the Veteran's claimed PTSD, the Board notes that the Veteran's treating psychiatrist wrote in a July 2010 letter that the Veteran is currently diagnosed with bipolar disorder not otherwise specified (NOS), as well as chronic PTSD relating to experiences while stationed at Fort Hood from 1973 to 1974, on Axis I.  

The Veteran reports the following as his claimed stressor events: (1) his roommate, J.J., committed suicide due to the stress of treating injuries resulting from jet fuel burns, flash fires, etc. while stationed at Fort Hood in 1974 (shortly before the Veteran re-enlisted in September); (2) he witnessed the mid-air collision of helicopters and had to recover the body parts of the soldiers who were killed from June 1973 to July 1973 at Fort Bliss, Texas; and (3) he participated in the recovery of bodies of soldiers who were run over by tanks while in sleeping bags during the period from January 1974 to May 1974.  The Veteran's DD Form 214 shows that he served as a medical assistant.     

The Board notes that the Veteran's attorney has asserted that the amendment to VA's PTSD regulation applies to the Veteran's claim.  See August 2, 2010, letter.  

A grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3) (2011)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on or after July 13, 2010.  

Upon consideration of the Veteran's claimed stressor events, the Board notes that the Veteran does not allege fear of hostile military or terrorist activity.  Thus, the amended regulation does not apply to this claim.   

Regardless, at the Board hearing, the Veteran indicated that his Army unit may have some documentation of his roommate's death, one of his claimed stressor events.  See hearing transcript, page 17.  The records also may contain documentation of the claimed helicopter collision reported by the Veteran and his unit's recovery of bodies of deceased soldiers run over by one or more tanks.  Therefore, after review of the record and because efforts to obtain the Veteran's STRs have been unsuccessful, the Board finds that a remand to search the official unit histories for the Veteran's units may prove useful in determining whether his claimed stressor events occurred.  Such records have not yet been requested.  

In addition, as stated above, the Court of Appeals for Veterans Claims has held, during the pendency of this appeal, that a claim for service connection for a specific mental disorder encompasses any other psychiatric disabilities the claimant may have.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

Thus, in light of the foregoing, VA must more broadly consider whether service connection for a psychiatric disorder, to include PTSD, is warranted.  While the evidence currently of record appears to indicate that the Veteran has been diagnosed with multiple psychiatric disorders (see, e.g., VA outpatient record dated September 27, 2011, submitted by the Veteran in October 2011), he has not been afforded with a mental disorders examination or a medical nexus opinion with respect to his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the unit histories for the Veteran's units from the appropriate records repository for the following periods: (1) from July 1974 to September 1974; (2) from June 1973 to July 1973; and (3) from January 1974 to May 1974.  Provide the JSRRC or other repository with the appropriate information, as needed, showing service dates, duties, and units of assignment, as documented in the service personnel records in the claims folder. 

2.  After the action outlined above has been completed to the extent possible, afford the Veteran a VA mental disorders examination, to address whether any current psychiatric disorder is causally or etiologically related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder which the Veteran has manifested since filing his claim in February 2001).  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or pre-existed service and was aggravated (i.e., permanently increased in severity) during service, or is otherwise causally related to service, to include any event or incident therein; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which claimed in-service stressor event(s) caused the Veteran's PTSD, consistent with DSM-IV, and address whether it is a sufficient stressor event to support the diagnosis of PTSD, in accordance with DSM-IV criteria.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicated the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with an SSOC and an appropriate period of time for response by the Veteran and his attorney.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


